Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Alexis Elaina Walker, Appellant                        Appeal from the 71st District Court of
                                                        Harrison County, Texas (Tr. Ct. No. 14-
 No. 06-17-00092-CR         v.                          0403x).   Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the assessment of
$13,980.00 in attorney’s fees. As modified, the trial court’s judgment is affirmed.
       We note that the appellant, Alexis Elaina Walker, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED FEBRUARY 21, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk